Title: From Thomas Jefferson to John Syme, 2 February 1781
From: Jefferson, Thomas
To: Syme, John



Sir
Richmd. Febry. 2d. 1781.

Should any of the Stores be on their way up before my last order becomes notified to Mr. Watkins they had better be received and Stored at Newcastle than to be sent back. If your letter mentioned Genl. Nelsons call of your lower battalion, it escaped me. I must confer with Baron Steuben on the subject from whom whatsoever order is given will go to Genl. Nelson. The observation on the failure to make returns of their militia by the County Lieutenants was become necessary, as not more than 1/3 made any return at all. Mr. Smith the S.Q. [State Quartermaster] was instructed some time ago to go to New Castle and endeavour to procure fields in order to send his foot horses to, to be fattened with the public Corn there. I suppose him to be in the execution of this order.

T.J.

